*640The evidence at a hearing established that on June 6, 1998, the father confronted his then 17-year-old daughter regarding concerns he had relating to her behavior, the daughter pushed him and turned away, and the father slapped her in the face, causing swelling and a bloodshot eye. While it is true that a single incident may be sufficient to sustain a finding of abuse (see Matter of Barbara S., 244 AD2d 556, 557), and while we certainly do not condone the father’s conduct, such a finding is not warranted here. Given the child’s age, the circumstances under which this verbal-turned-physical altercation occurred, the isolated nature of the father’s admittedly inappropriate conduct, and the nature of the child’s injuries, there was insufficient evidence to support the court’s finding that the father inflicted an injury “which cause[d] or create[d] a substantial risk of death, or serious or protracted disfigurement, or protracted impairment of physical or emotional health or protracted loss or impairment of the function of any bodily organ” (Family Ct Act § 1012 [e] [i]; see Matter of Amanda E., 279 AD2d 917, 919; Matter of P. Children, 272 AD2d 211, 212). Altman, J.P., Krausman, Schmidt and Crane, JJ., concur.